 Case 19-14018-elf               Doc 57        Filed 02/12/20 Entered 02/12/20 15:01:15                            Desc Main
                                               Document      Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Tracey L. Gatte aka Tracey Craig aka Tracey Krause         Chapter 13
                                                                      Bankruptcy No. 19-14018-elf
                               Debtor

U.S. Bank Trust National Association, as Trustee of the Igloo
Series IV Trust, or its Successor or Assignee
                               Movant
                     vs.

WILLIAM C. MILLER, Esq., Trustee
Tracey L. Gatte aka Tracey Craig aka Tracey Krause
                             Respondents


                        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE that the undersigned appears on behalf of U.S. Bank Trust National Association, as Trustee

 of the Igloo Series IV Trust, secured creditor and party-in-interest in the above-captioned bankruptcy case, and pursuant to Rule

 2002 of the Federal Rules of Bankruptcy Procedure, demands that all notices given or required to be served in this case, whether

 written or oral, be given to or served upon the undersigned at the address below-stated.

           PLEASE TAKE FURTHER NOTICE that a demand is also made for service of copies of all papers, reports, pleadings,

 motions and applications (including notices thereof), petitions, plans of reorganization and answer or reply papers, and any

 amendments thereto, filed in the above-captioned case by mail or otherwise upon the undersigned at the address set forth below.

 Dated:    February 12, 2020

                                                   /s/ Ann E. Swartz
                                                   MARGARET GAIRO, ESQUIRE ID # 34419
                                                   MARISA MYERS COHEN, ESQUIRE ID # 87830
                                                   ANN E. SWARTZ, ESQUIRE ID #201926
                                                   LAUREN M. MOYER, ESQUIRE ID # 320589
                                                   JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                                   Attorney for U.S. Bank Trust National Association, as Trustee of the Igloo
                                                   Series IV Trust
                                                   123 South Broad Street, Suite 1400
                                                   Philadelphia, PA 19109
                                                   Telephone: (215) 790-1010
                                                   Facsimile: (215) 790-1274
                                                   Email: ecfmail@mwc-law.com
